Citation Nr: 1450150	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  10-45 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel





INTRODUCTION

The Veteran served on active duty from August 1958 to August 1960.

This appeal originally came before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The matter was previously before the Board in April 2014, at which time it was remanded for further evidentiary development.  The case has now been returned to the Board for further appellate action pursuant to 38 C.F.R. § 19.38 (2013).  See Murphy v. Shinseki, 26 Vet. App. 510, 513 (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The credible and competent evidence of record does not make it at least equally likely that the Veteran's right ear hearing loss is a result of the 5-inch gun blast during service.  

CONCLUSION OF LAW

The criteria to establish service connection for a right ear hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1116, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A. Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was sent a comprehensive letter in December 2009, which was sent prior to the March 2010 rating decision on appeal.  Any defect in the notice is deemed not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B. Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

1. Duty to Obtain Records

VA has met the duty to assist the Veteran in the development of the claim being decided herein because his service treatment records have been obtained and appear to be complete.  Also, VA obtained his VA treatment records which appear to be the only medical records reasonably indicated in the record as relevant.  



2. Duty to Provide Examination/Opinion

The Veteran has undergone VA examinations in February 2010 and July 2014.  The Board finds that those examinations are adequate to decide the appeal.  The examiners reviewed the claims file, including the service treatment records, examined the Veteran and reported relevant clinical findings, and provided medical findings directly pertinent to the instant matter.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2002).  

The Board remanded this matter in April 2014 on the basis that the February 2010 VA examiner "did not adequately explain why the evidence did not support a grant of service connection for right ear hearing loss disability."  Reading the February 2010 and July 2014 VA examinations together, the Board is clear as to the rationale underpinning the February 2010 VA examiner's opinion.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012); Acevedo v. Shinseki, 25 Vet. App. 286 , 293-94 (2012).

Because the evidence of record is otherwise adequate to fully resolve the matter, no further VA examination is necessary.  See 38 C.F.R. § 3.159(c)(4) (2013).  

For the above reasons, the Board finds the duties to notify and assist have been met, and it may consider this claim at this time. 

II. Analysis

The Veteran maintains that his right ear hearing loss is a direct result of an incident during service when a 5-inch gun was fired after officers called for a cease-fire.  He was located under this gun at the time of blast and reported to medical personnel for hearing loss at that time.

A.  Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).  

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).   Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including sensorineural hearing loss, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, if a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013) (quoting 38 C.F.R. § 3.303(b)).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

Service connection may otherwise be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Regardless of the theory of entitlement pursued, a Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In deciding whether the Veteran has met this burden, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).






B.  Discussion

(1) Current Disability

In this case, there is no dispute that the Veteran has a current hearing loss disability for VA purposes as defined in 38 C.F.R. § 3.385.  This was shown most recently at a VA examination conducted in February 2010, where auditory thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
20
25
35
55

These results reflect auditory thresholds in at least one of the frequencies 500, 1000, 2000, 3000, 4000 Hertz at 40 decibels or greater.  Additionally, the speech recognition score using the Maryland CNC Test was 90 percent, which his less than 94 percent.  Accordingly, a hearing loss for VA purposes is established.  See 38 C.F.R. § 3.385.  

In light of this evidentiary record, the first requirement to establish service connection, evidence of a current disability, has been met.  See Davidson 581 F.3d at 1316.

(2) In-service Event

Although the Veteran has a current disability, the evidence tends to establish that he did not suffer an in-service injury to the right ear.  

As he maintains, the service treatment records (STRs) show that he sought treatment in March 1960 for complaints of impaired hearing following "gun fire last week."  However, his complaints were limited to the left ear.  He underwent an evaluation by an otolaryngologist at that time, and the doctor found that an "audiogram indicate[s] high frequency loss AS - which is characteristic of acoustic trauma - otherwise exam is not remarkable - not considered disqualifying but strongly recommend protection of ears from loud noise and possible duty in which loud noise is not a factor."

This doctor used the acronym "AS."  It is not subject to reasonable dispute that this acronym refers to the left ear.  Smith v. Derwinski, 1 Vet. App. 235, 238 (1991); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (the CAVC "may take judicial notice of facts of universal notoriety that are not subject to reasonable dispute."); see also 38 C.F.R. §§ 19.9(d)(5), 20.903(b) (2014).  

Accordingly, this doctor's opinion can be understood to mean that there was acoustic trauma as a result of the gun blast, but the blast caused injury only to the left ear and not injury to the right ear.  Notably, this doctor's evaluation was performed contemporaneously with the event, and it appears that the doctor was making an independent and objective assessment.  Therefore, this doctor's opinion is strong evidence tending to increase the likelihood that the noise exposure during service did not cause any injury to the right ear.  

More recently, a VA examiner evaluated the Veteran in February 2010 and found that:

His exposure to high risk noise in the military was limited to an incident when a 5 inch gun was fired after officers called a cease fire.  He was under the gun at discharge and reported a loss of hearing to medical personnel.  Evidence of this action was contained within his military medical records.  His hearing was examined and displayed a high frequency loss for the L[eft] ear. R[ight] ear values were within normal limits.  These data support a claim for L[eft] ear service connection.

Although not clearly articulated, it is most reasonable to understand this examiner's opinion to mean that the event during service did not cause any permanent damage to the right ear.  This examiner's opinion is consistent with that of the doctor who examined the Veteran contemporaneously during service in March 1960.  Accordingly, it is further evidence tending to increase the likelihood that the blast during service did not cause any injury to the right ear.  

The Veteran wrote in his March 2010 that he:

do[oes] not agree with the examiner[']s opinion that my right ear [was] not also damaged by the 5 inch gun going off when I was underneath it.  Since the incident my hearing in both ears has deteriorated.  The immediate results of the explosion did cause a complete loss of hearing in my left but my right ear had the same noise exposure I feel that even though the loss in my left ear was immediate that my right ear hearing loss disabil[it]y  is service connected as a result of the same noise trauma

The Veteran's disagreement here is a reasonable one when considering the nature of the gun blast to which he was exposed.  Nonetheless, the material question is not whether he was exposed to a loud blast during service.  Rather, the material question is whether that blast caused damage to the hearing mechanisms within the inner right ear.  With this in mind, the Board must find that his lay belief can provide no evidentiary support tending to increase the likelihood that the gun blast caused acoustic trauma to the right ear.  First, this Veteran has not demonstrated any knowledge, education, training, or experience that would allow him to recognize such a cause-and-effect relationship.  Second, although it is generally understood by a lay person that loud noise exposure has the potential to cause acoustic trauma, the actual cause-and-effect relationship between a gun blast and acoustic trauma is not within the ability of a lay person to assess.  

Accordingly, the second element of a service connection claim, an in-service injury, is not established.  See Davidson 581 F.3d at 1316.




(3) Nexus

Without evidence establishing an in-service injury, the Board cannot find that there is a nexus between the current right ear hearing loss disability and the in-service blast.

Most importantly, the medical opinions of record do not link current disability with service.  In this regard, a VA examiner reviewed the matter in July 2014 and explained why such a relationship cannot be established:

Following the event, the right ear hearing thresholds remain within normal limits.  There is no evidence of a hearing loss. Institute of Medicine (2005) concluded that based on current knowledge of cochlear physiology there is insufficient scientific evidence for delayed-onset hearing loss secondary to military noise exposure.  Hearing loss should occur at the time of the exposure.  There is not sufficient evidence from longitudinal studies to determine whether permanent noise induced hearing loss can develop long after cessation of noise exposure.  The available anatomical and physiologic evidence suggests that delayed post-exposure noise induced hearing loss is not likely.  If hearing is normal on discharge AND there is no permanent significant threshold shift greater than normal progression and test re-test variability during military service, then there is no basis on which to conclude that a current hearing loss is causally related to military service, including noise exposure.  There is no nexus between any current hearing loss and military service, regardless of the cause of the hearing loss.  When evaluating his current degree of hearing loss, one cannot rule out contributions from his civilian occupation and the aging process.

This examiner explained that if the Veteran's current right ear hearing loss was a result of the blast, it would have been evident at that time.  Because such a hearing loss was not evident at that time, the blast could not have resulted in the current right ear hearing loss.  

The Board notes that this VA examiner explained that "[t]here is not sufficient evidence from longitudinal studies to determine whether permanent noise induced hearing loss can develop long after cessation of noise exposure."  This appears to mean that there is an absence of evidence indicating either way.  While a positive relationship between the blast and a late onset hearing onset may be established if "longitudinal studies" are done, the Board cannot rely on an absence of evidence as positive evidence to find a nexus.  See 38 C.F.R. § 3.102 (By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence . . . ."); see also 38 U.S.C.A. § 51079a) ("a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary."); Fagan, 573 F.3d at 1287.  In other words, although there is a remote possibility that such a positive relationship might be establish at some point in the future, such a relationship at present is too speculative to indicate a positive relationship in the instant appeal.  See 38 C.F.R. § 3.102 (a reasonable doubt is one "within the range of probability as distinguished from pure speculation or remote possibility.").

Otherwise, this July 2014 VA examiner's opinion is entirely consistent with the opinions given by the doctor who examined him during service in March 1960 and the VA examiner who examined this question February 2010.  Neither the Board nor the Veteran has the competence in such medical matters to rebut or even undermine these medical professionals' opinions.  See, e.g., Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).  

Again, the Veteran himself maintains that his current right ear hearing impairment is a direct result of the blast during service.  As explained, this is a reasonable inference for a lay person to draw.  However, the medical opinions of record demonstrate that this is a complex medical question not within the Veteran's (or the Board's) competence to address.  To the extent the Veteran asserts that his "hearing was never the same and has deteriorated since the trauma," it is widely accepted that a temporal proximity is not a valid indicator of a nexus.  See e.g., Guinn v. AstraZeneca Pharm. LP, 602 F.3d 1245, 1254 (11th Cir. 2010).  Thus, the Veteran's assertions can have no evidentiary value tending to increase the likelihood that the blast during service caused injury to his right ear.  See Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

Finally, although the Veteran indicated in his March 2010 notice of disagreement (NOD) that his "hearing was never the same and has deteriorated since the trauma," the Board can find no evidence showing that a hearing impairment was present to at least a compensable degree within one year of service separation.  In this regard, it is not enough that he states his "hearing was never the same," because the provisions of 38 C.F.R. § 3.385 require specific medical tests to confirm the presence of a hearing loss disability during service.  The Veteran's statements do not satisfy this requirement  See, e.g., Young v. McDonald, 766 F.3d 1348, 1354 (Fed. Cir. 2014) (finding that VA can require medical evidence of a diagnosis).

For these reasons, the Board must find that the evidentiary record is not in equipoise on the nexus question.  

In summary, in reaching its determination in this case, the Board has resolved all reasonable doubt in the Veteran's favor where possible.  Nonetheless, the evidence is not in relative equipoise on all material elements,.  Therefore, the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).


ORDER

Service connection for a right ear hearing loss is denied.  






REMAND

The Board remanded the claim of service connection for tinnitus in April 2014 based on an initial determination that a prior examination conducted in February 2010 was not entirely adequate.  The Board explained that:

The examiner [] opined that tinnitus was not caused by or a result of in service acoustic trauma because the Veteran did not complain of tinnitus while at the examination.  However under McClain v Nicholson, 21 Vet App 319 321 (2007), a current disability is one that is present at any time during the pendency of the claim.  The record reflects that the Veteran reported in his March 2010 notice of disagreement (during the pendency of the claim) that he currently had tinnitus.

Accordingly, the instructions were that "[f]or purposes of the opinions, the examiner should assume that the Veteran is a credible historian."

Upon remand, the Veteran underwent a VA examination in July 2014.  However, this VA examiner gave an unfavorable opinion again based solely on the reason that "[the] Veteran denies tinnitus. Veteran also denied tinnitus in 2010."  The VA examiner did not take as credible that the Veteran complained of tinnitus in his March 2010 NOD.  Accordingly, the Board cannot find that there was substantial compliance with its April 2014 remand directives.  As such, the issue must be once more remanded to again ask the VA examiner whether there is any medical basis to relate the Veteran's tinnitus-as demonstrated in his NOD-to the blast during service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Arrange for the Veteran's complete claims folder to be returned to the examiner who conducted the July 2014 VA audiological examination (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion.  (The need for an additional in-person examination should be determined by the examiner.)  

The examiner is asked to review the entire record, including the results of the last examination.  Based on this review, the examiner is asked to whether it is at least as likely as not (i.e., is it at least equally probable) that the Veteran's tinnitus is a result of the gun blast during service.  

In answering this question, the examiner should take as true that (1) the Veteran was exposed to a 5-inch gun blast during service, and (2) he had complaints of tinnitus in February 2010.  

In answering all questions, the examiner is asked to articulate the reasoning underpinning all conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  

2.  After completing all action set forth in paragraph 1 , undertake any further action needed as a consequence of the development completed in paragraph 1, to include obtaining any clarification needed from the VA examiner.  

Then, readjudicate the remanded claim with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


